Citation Nr: 9902029	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.  

3.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1970 to 
September 1983.  

Service connection was denied for peripheral neuropathy by a 
December 1994 rating decision, which became final when the 
appellant failed to timely perfect an appeal of the decision 
after receiving a statement of the case in June 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellants tinnitus is related to acoustic trauma he 
experienced from combat service in Vietnam.  

2.  A December 1994 rating decision that denied service 
connection for peripheral neuropathy became final when the 
appellant did not timely perfect an appeal of the decision 
after receiving a statement of the case in June 1995.  

3.  The evidence received since the December 1995 rating 
decision is new and material with regard to the claim for 
service connection for peripheral neuropathy.  

4.  Peripheral neuropathy was initially diagnosed many years 
after service.  

5.  Peripheral neuropathy did not begin in service and is 
unrelated to any incident of service.

6.  PTSD is shown to result in severe social and industrial 
impairment.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

2.  The evidence received by VA since the December 1994 
rating decision is new and material, and the claim for 
service connection for peripheral neuropathy is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1103 (1998).  

3.  Peripheral neuropathy was neither incurred in or 
aggravated by service, and can not be presumed to been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (1998).  

4.  The schedular criteria for a 70 percent evaluation for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9411, prior to November 7, 
1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The appellant's active duty included service in Vietnam 
during the Vietnam era.  The regulations pertaining to Agent 
Orange exposure, now expanded to include all herbicides used 
in Vietnam, now provide for a presumption of exposure to 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  Note 2: For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

I.  Tinnitus

The appellant asserts that he has experienced tinnitus in his 
ears since being exposed to acoustic trauma during military 
service in Vietnam.  Because the evidence shows that the 
appellant was awarded the Combat Medical Badge, the Bronze 
Star Medal, and the Purple Heart Medal, the Board concedes 
that he had combat service.  A VA ear, nose, and throat 
examination in October 1995 diagnosed bilateral tinnitus 
related to acoustic trauma.  Furthermore, the Board concludes 
that exposure to acoustic trauma was consistent with the 
appellants combat service.  Applying the provisions of 
38 U.S.C.A. § 1154, the Board finds that the appellant has 
bilateral tinnitus that resulted from exposure to acoustic 
trauma in service.  Therefore, service connection is 
warranted for tinnitus.  


II.  Peripheral Neuropathy

The appellant argues that his peripheral neuropathy is 
related to his exposure to Agent Orange while stationed in 
Vietnam.  His initial claim for service connection for 
peripheral neuropathy was denied by a December 1994 rating 
decision, which became final when he did not timely perfect 
an appeal of the decision after receiving a statement of the 
case denying the claim in June 1995.  Except as otherwise 
provided, when a claim becomes final after an unperfected 
appeal of a rating decision, the claim may not be thereafter 
reopened.  Should new and material evidence be presented or 
secured with respect to a claim that has been disallowed, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105(d)(3); 
38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellants 
claim for service-connection for peripheral neuropathy was 
last finally denied by the December 1994 rating decision.  

On claims to reopen previously and finally disallowed claims, 
the Board must conduct a two-part analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must 
determine whether the evidence presented or secured since the 
prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Second, if the Board determines that the evidence is new and 
material, it must reopen the claim and evaluate the merits 
of the veterans claim in light of all the evidence, both old 
and new.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  
If new and material evidence has not been submitted, the 
Board does not need to address the merits of the claim.  
Sanchez v. Derwinski, 2 Vet. App. 330 (1992).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  
This presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

Because the regulation pertaining to the diseases recognized 
by VA as being related to Agent Orange exposure in Vietnam 
was amended subsequent to the December 1994 rating decision 
to include acute and subacute peripheral neuropathy, the 
Board finds that the liberalizing legislation constitutes new 
and material evidence with which to reopen the claim for 
service connection for peripheral neuropathy.  38 U.S.C.A. 
§§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  Therefore, the Board 
will consider the claim on a de novo basis, which will not be 
prejudicial to the appellant because the RO, in its November 
1997 supplemental statement of the case, considered the claim 
on the basis of all of the evidence presented.  

VA medical records show that peripheral neuropathy was first 
reported as a possible diagnosis in January 1994.  An October 
1994 outpatient record included a diagnosis of peripheral 
neuropathy, etiology unknown.  The appellant has been treated 
since 1994 for the disorder.  Because the initial 
manifestation of peripheral neuropathy (even if it were 
diagnosed as acute or subacute, which it is not) is not shown 
until 1994, which was many years after the appellants 
departure from Vietnam in 1971, the appellant does not meet 
the criteria set out in 38 C.F.R. § 3.307(a)(6)(ii) and Note 
2 of 38 C.F.R. § 3.309(e), and is, therefore, not entitled to 
a presumption that his peripheral neuropathy was caused by 
exposure to Agent Orange while he was in Vietnam.  

The United States Court of Appeals for the Federal Circuit 
ruled that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

While the medical evidence shows that the appellant has been 
treated for peripheral neuropathy since 1994, the service 
medical records do not show the presence of peripheral 
neuropathy, and the evidence fails to show the required nexus 
between his current peripheral neuropathy and any injury or 
disease in service. 

Although the appellant has presented statements and testimony 
regarding the etiology of his peripheral neuropathy, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding any etiological relationship of his peripheral 
neuropathy to service.  His lay statements, while credible 
with regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing a 
nexus between current peripheral neuropathy and service.  
Consequently, the Board cannot accord any probative value to 
his statements regarding the etiology of his peripheral 
neuropathy.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

III.  PTSD

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellants claim for an increased evaluation for PTSD 
have been properly developed.  There is no indication of any 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The medical evidence in the claims file shows that PTSD was 
initially diagnosed during a period of VA hospitalization 
from March to April 1990, and the disorder was subsequently 
diagnosed at a September 1990 VA psychiatric examination.  

The examiner at a February 1992 VA psychiatric examination 
found that the appellants nightmares, flashbacks, and 
constant expectations of impending disaster contributed to 
his depressive attitude, which produced severe and chronic 
PTSD.  

A June 1993 VA psychiatric examination report noted that the 
appellants PTSD caused him to avoid people, including his 
own family, by secluding himself at his grandfathers home on 
Lake Okeechobee and only returning home to see his children, 
and that he was miserably depressed.  

A VA psychology evaluation conducted in July 1995 indicated 
that the appellant reported that he was living with his 
second wife, their two children, and an adopted son from the 
appellants first marriage, had been unemployed since a three 
week stint as a crossing guard a year before, and had worked 
previously for the IRS as a tax consultant.  The evaluation 
noted that the appellants scores on the Mississippi Scale 
for PTSD and the Penn Inventory for PTSD were consistent with 
people suffering from severe PTSD symptomatology.  

Mental status examination during a period of VA 
hospitalization from September 1995 to December 1995 revealed 
an anxious mood, significant impairment with attention span 
and concentration, and trouble remembering things.  At 
discharge, he was calm, cooperative, and pleasant, with a 
stable affect and a somewhat apprehensive mood.  

At a December 1996 VA psychiatric examination, the appellant 
reported that his only employment during the past four and a 
half years had been the three week stint as a crossing guard, 
from which he was fired due to experiencing flashbacks.  He 
stated that he could not work with people, that he had no 
social life because he never went anywhere or saw anyone, and 
that he only slept about two or three hours a night.  He 
indicated that he spent about five days a week living in a 
shack and that he experienced nightmares and flashbacks.  He 
described himself as very irritable.  It was reported that he 
was neatly and casually dressed, made good eye contact, and 
was cooperative and not in any apparent distress.  He 
demonstrated a blunted affect and an anxious mood, and his 
speech was clear, coherent, goal-directed, and unpressured, 
without flight of ideas or looseness of association.  He 
indicated that he had no suicidal/homicidal ideations and no 
hallucinations, except during flashbacks.  Insight and 
judgment were fair.  Global Assessment of Functioning (GAF) 
was 45.  The diagnosis was chronic PTSD of severe intensity.  

The most recent VA psychiatric examination was conducted in 
August 1997.  At that time, the appellant was reported to 
look his stated age, with good grooming and hygiene.  His 
voice was considered normal, and his thoughts were logical 
and linear.  He denied delusions, suicidal or homicidal 
thoughts, and hallucinations.  There was no psychomotor 
agitation.  His mood was depressed with congruent affect.  He 
was alert and oriented times three, while insight and 
judgment were felt to be poor.  GAF was 35.  He indicated 
that he had his own business as a CPA and that he represented 
people in IRS audits.  The diagnosis was adjustment disorder 
with depressed mood and PTSD.  

A March 1991 rating decision granted service connection for 
PTSD and evaluated the disorder under the criteria in 
Diagnostic Code 9411.  A 100 percent evaluation was assigned 
under the provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from March 6, 1990, to April 30, 1990, and a 
10 percent evaluation was made effective from May 1, 1990.  A 
March 1992 rating decision assigned a 30 percent evaluation 
for the appellants PTSD, effective October 18, 1991, and a 
50 percent evaluation was assigned for the disorder by a 
January 1997 rating decision, effective March 12, 1996.  

Because the appellants claim of entitlement to a compensable 
evaluation for his PTSD was initiated before the rating 
criteria for evaluating mental disorders were changed on 
November 7, 1996, the Board will review the claim under both 
sets of criteria in order to accord him evaluation under the 
set of criteria that is more favorable to him.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  

Under the criteria for rating mental disorders that became 
effective November 7, 1996 (new criteria), a 100 evaluation 
is assigned when PTSD results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.  

Under the criteria for rating mental disorders in affect 
prior to November 7, 1996 (old criteria), a 100 percent 
evaluation was assigned for PTSD when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 
Vet.App. 95, 97-99 (1994).  A 70 percent evaluation is 
assigned when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411, prior to November 7, 1996.  

The Board has determined that the old criteria are more 
favorable to the appellant because the evidence more nearly 
approximates the old criteria for a 70 percent evaluation 
based on severe social and industrial impairment.  He lives a 
pretty much isolated existence, he is bothered by nightmares 
and flashbacks, and he has significant depression.  The 
findings from recent VA psychological and psychiatric 
evaluations, including GAF results, indicate severe 
symptomatology, and severe PTSD has been diagnosed on more 
than one occasion.  Hence, applying the provisions of 
38 C.F.R. § 4.7, the Board finds that a 70 percent rating is 
warranted for the appellants PTSD.   

However, the evidence shows that the appellant is employed, 
and does not demonstrate totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality or total occupational and social impairment.  
Therefore, the Board is unable to identify a basis to grant 
an evaluation greater than 70 percent for the appellants 
PTSD under either set of rating criteria.  



ORDER

Service connection is granted for tinnitus.  

Service connection is denied for peripheral neuropathy.  

A 70 percent evaluation is granted for PTSD, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals, which grants less than the complete benefit or 
benefits sought on appeal, is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing, and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
